COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-08-091-CV
 
 
MICHAEL
J. STICHT AND ROBERTA B. CRAVEN                     APPELLANTS
 
                                                   V.
 
PAUL
GALLAGHER, LAURA GALLAGHER,                                APPELLEES
AND JUDITH OETTING
 
                                               ----------
 
            FROM THE 236TH DISTRICT
COURT OF TARRANT COUNTY
 
                                              ------------
 
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------




On April 21, 2008, we notified appellants that the trial court clerk
responsible for preparing the record in this appeal had informed this court
that arrangements had not been made to pay for the clerk=s record as required by Texas Rule of Appellate Procedure
35.3(a)(2).  See TEX. R. APP. P. 35.3(a)(2).  We stated that
we would dismiss the appeal for want of prosecution unless appellants, within
fifteen days, made arrangements to pay for the clerk=s record and provided this court with proof of payment.  
Because appellants have not made payment arrangements for the clerk=s record, it is the opinion of the court that the appeal should be
dismissed for want of prosecution.  
Accordingly, we dismiss the appeal. 
See TEX. R. APP. P. 37.3(b), 42.3(b).
Appellants shall pay all costs of the appeal, for which let execution
issue.
 
PER
CURIAM                       
 
 
PANEL D:  GARDNER, WALKER, and MCCOY, JJ.
                                      
DELIVERED:  May 22, 2008
 




[1]See Tex. R. App. P. 47.4.